UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7781



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH JOHNSON, JR., a/k/a Joseph R. Johnson,
a/k/a Joe Johnson,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-96-180-A)


Submitted:   May 31, 2001                     Decided:   June 6, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Johnson, Jr., Appellant Pro Se. William Neil Hammerstrom,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Johnson, Jr., appeals the district court’s order deny-

ing his post-judgment motions filed in his criminal case and grant-

ing his motion to correct the judgment and conviction order.     We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    United States v. Johnson, No. CR-96-180-A

(E.D. Va. filed Oct. 11, 2000; entered Oct. 16, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2